301 S.W.3d 571 (2009)
Dale McKENZIE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92642.
Missouri Court of Appeals, Eastern District, Division One.
December 22, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 25, 2010.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Karen L. Kramer, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J. and NANNETTE A. BAKER, J.
Prior report: 245 S.W.3d 254.

ORDER
PER CURIAM.
Dale McKenzie ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief under Rule 29.15 without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).